Title: To George Washington from William Bartlett, 20 December 1775
From: Bartlett, William
To: Washington, George



Sir
Beverly [Mass.] 20th Decer 1775

I hereby Acknolidge the Receipt of yours Pr Collo. Glover togeather with the Two Thousand Dollers Also Sundry Letters since Concerning Giving to the Prisoners their Private Property which Orders Your Excellency may depend on Shall be Punctually Obey’d with Pleasure for it allways hes ben Very disagreable to me that any thing Should be taken from them and have done my Utmost to Prevent it but it hes ben Impracticable which I hope Your Excellency hes heard from differant hands to Your Satisfaction Also your Order with Regard to the Corn and Oats on board the Sloop Betsey togeather with Thos Mifflin Esqrs. Order for the Same Collo. Glover is Sence Arrived here who informs me that Mr Mifflin will not Give so much as the Cargo will Sell for here and that your Excellency is willing I shoud dispose of it at this place I Shall therefore wait Your Excellencys Orders.
I have Onloaded the Brign. Hannah & Stor’d her Cargo at Salem Bridge The Coals Out of the Concord Goes of Very Slow on Acct of the Price of Teams The Butter taken Out of her would Sell Exceeding well here if Your Excellency would Think proper to Give me Orders to dispose of it The Porter on board the Ship Jenny is of an inferior Quallity desire your Excellencys Orders Concerning it Am in Hast with the Gratest Respect Your Excellency most Obedt Hume Sert

William Bartlett

